Cole, J.
— The first ground of demurrer has no existance in fact. There is nothing in the petition tending to show that it seeks to vary or contradict the terms of a written instrument by parol testimony.
*301statute or isei to pay the other. The second ground of demurrer is not well taken in law, because the promise of the defendant, as is alleged in the peti-, tion, was' a promise to pay for himself a part of the consideration tor the property purchased, to a particular person, or m a particular way. ihe fact that by thus paying his own debt, contracted in the purchase of the property, he incidentally discharged the debt of another, would not render his promise any the less obligatory, or require it to be in writing. The case is within the rule as stated by Kent, O. J., in Leonard v. Bredenburg, 8 Johns, 29, that “where the promise to pay the debt of another arises out of some new and original consideration of benefit or harm moving between the newly contracting parties,” it is not within the statute. ’The same rule is stated by Jewett, J., in Baker v. Bucklin, 2 Denio, 45, where the authorities are elaborately reviewed, “it is not a promise to answer for the debt of another, but merely to pay the debt of the party making the promise, to a particular person, &c.” See also Brown v. Curtiss, 2 N. York, 225; 3 Pars, on Contr. 24r-27, and cases cited in the notes.
Kevbesed.